DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 19 in the reply filed on 11/7/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 19
“a conveying assembly for conveying”
“a processing assembly for processing”
“a recuperating assembly for recuperating”
Claims 2 and 19
“an evaluating assembly for evaluating”
Claims 3 and 19
“a weighing assembly for weighing”
Claims 4 and 19
“vibration-dampening assembly”
Claims 5 and 19
“an adjustment mechanism for adjusting”
Claims 7 and 19
“a manipulating assembly for manipulating”
Claims 9 and 19
“a centering assembly for centering”
Claims 13 and 19
“a scanning assembly for scanning”
Claims 14 and 19
“a material-removal assembly for removing giveaway material”
Claims 15 and 19
“a cutting assembly for cutting”
Claims 16 and 19
“a computing assembly for receiving and computing data”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lack of corresponding structure, material or acts for terms interpreted under 112, sixth paragraph
The examiner has identified several claim limitations listed above as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Specifically, a review of the written description of the application reveals that none of the claim limitations listed above as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are disclosed as corresponding to any structure, material or acts for performing the entire claimed function that is clearly linked by the written description.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Broad limitation together with a narrow limitation
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 19 recites the broad recitation “clampers” in line 34, and the claim also recites “(ex. made of high polished steel)” in lines 34-35 which is the narrower statement of the range/limitation.  It is unclear if the limitations recited within the parentheses following the recitation of “clampers” is intended to further define the clampers.
Further, claim 19 recites the broad recitation “a cutting tool” in line 46, and the claim also recites “(ex. a carbide cutting tool, with a given radius of curvature)” in lines 46-47 which is the narrower statement of the range/limitation.  It is unclear if the limitation recited within the parentheses following the recitation of “a cutting tool” is intended to further define the cutting tool.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Improper antecedent basis
Claim 19 recites the limitation "a corresponding reference point" in line 37 and “a reference point” in line 39.  There is insufficient antecedent basis for these limitations in the claim.  Claim 19 previously recites “a corresponding reference point” in line 33 rending it unclear if the recitations in lines 37 and 39 are references to the reference point recited in line 33 or if they are additional reference points.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7, 11, 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Otto Lueger, "Lexicon of complete engineering and its auxiliary sciences", Vol. 6, Issue 2, 1904, pages 527 -535 (submitted by IDS) (hereinafter, “Lueger”).
Claim 1:
	Lueger teaches a machine comprising: a conveying assembly for conveying a plurality of mints products to be processed (pages 6-7 describe a coin sorting machine through which coins are conveyed to be evaluated); a processing assembly for processing at least one given mint product (page 5 describes that it is necessary to adjust coins to ensure correct weight by weighing, categorizing and shaving/cutting excess material; pages 6-7 describe a coin sorting machine which weighs the coins); and a recuperating assembly for recuperating mint products having being processed (page 5 describes categorizing the coins into those that are overweight, underweight or within tolerance, wherein the underweight coins are unusable and recovered; pages 6-7 describe that the coins are weighed and subsequently conveyed according to their weight).
	The examiner notes that the recitation that the machine is:
“for reducing giveaway material from a plurality of mint products each having different physical parameters, according to a method of reducing giveaway material, wherein the method comprises the steps of: a) evaluating at least one physical parameter of a given mint product; b) comparing said at least one physical parameter with a minimum threshold physical parameter in order to determine an attainable range of giveaway material to be removed; c) projecting a targeted amount of giveaway material to be removed from the mint product to be processed depending on the attainable range of giveaway material; and d) removing the targeted amount of giveaway material via at least one surface of the mint product” 

	is an intended use of the claimed machine.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Nevertheless, Lueger teaches a method of reducing giveaway material from a plurality of mint products (page 5, last paragraph), the method comprising the steps of: a) evaluating at least one physical parameter of a given mint product (weighing, page 5, last paragraph, page 6-7 and page 10, paragraphs 2-3); b) comparing said at least one physical parameter with a minimum threshold physical parameter in order to determine an attainable range of giveaway material to be removed (at least page 5, last paragraph; separating overweight and underweight plates); c) projecting a targeted amount of giveaway material to be removed from the mint product to be processed depending on the attainable range of giveaway material (page 5, last paragraph; page 10, paragraph 3); and d) removing the targeted amount of giveaway material via at least one surface of the mint product (page 10, paragraph 3).
Claim 2:
	Lueger teaches that the processing assembly comprises an evaluating assembly for evaluating at least one physical parameter of the mint product to be processed (page 5 describes that it is necessary to adjust coins to ensure correct weight by weighing, categorizing and shaving/cutting excess material; pages 6-7 describe a coin sorting machine which weighs the coins).
Claim 3:
	Lueger teaches that the processing assembly comprises a weighing assembly for weighing the mint product to be processed (page 5 describes that it is necessary to adjust coins to ensure correct weight by weighing, categorizing and shaving/cutting excess material; pages 6-7 describe a coin sorting machine which weighs the coins).
Claim 5:
	Lueger teaches that the weighing assembly comprises an adjustment mechanism for adjusting a value of the weight of the mint product to be processed by the processing assembly depending on previous readings (page 6 describes that the scale uses a “prescribed weight” to evaluate the coins).
Claim 7:
	Lueger teaches that the processing assembly comprises a manipulating assembly for manipulating the mints products to be processed (pages 6-7 describe that the coins are weighed and subsequently conveyed according to their weight).
Claim 11:
	Lueger teaches that the processing assembly is configured for rotating each mint product to be processed with respect to a corresponding reference point (page 10, paragraph 3.
Claim 14:
	Lueger teaches that the processing assembly comprises a material-removal assembly for removing giveaway material from the mint product to be processed (pages 5 and 10; shaving by blade).
Claim 15:
	Lueger teaches that the material-removal assembly comprises a cutting assembly for cutting away giveaway material from the mint product to be processed (pages 5 and 10; shaving by blade).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lueger.
Claim 10:
	Lueger teaches the machine of claim 1 above but does not explicitly discuss the that the processing assembly comprises clampers for clamping each mint product to be processed.  However, Lueger does teach that the processing assembly comprises a material-removal assembly for removing giveaway material from the mint product to be processed (pages 5 and 10; shaving by blade).  The examiner takes official notice that it is well known in the art of material-removal to provide a clamp for immobilizing the workpiece during processing.  Here, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have clamped the mint products of Lueger during the material-removal or shaving process in order to immobilize and secure the mint product to provide accurate shaving to obtain a mint product with the correct amount of material.
Claim 12:
	Lueger teaches that removal of giveaway material in step d) is done by relatively displacing the mint product to be processed with respect to a processing tool. Lueger does not explicitly teach that the displacement is vertically, rather Lueger is merely concerned with the tool traveling radially with respect to the rotating coin (page 10, paragraph 3). The displacement of the tool, vertically or horizontally, would therefore wholly depend on the orientation of the coin during rotation. At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used oriented the rotating coin with a horizontal axis (and therefore a vertical cutting displacement in the radial direction) because applicant has not disclosed that the orientation of the rotating coin provides an advantage, is used for a particular purpose, or solves a stated problem not addressed by the prior art. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with either non-disclosed, freely selectable, rotating orientation taught by Lueger or the claimed orientation because either orientation performs the same function of shaving the coin equally well. Therefore, it would have been an obvious matter of design choice to modify Lueger to obtain the invention specified in claim 11.



Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lueger in view of Abbott et al. (US Patent No. 3,096,837).
Claim 4:
	Lueger teaches several examples of weighing and scale devices that are suitable for evaluating mint products to determine correct weight.  Lueger does not explicitly teach a weighing or scale device comprising at least one scale operatively resting on a ground surface via at least one vibration-dampening assembly, and wherein said scale is operatively isolated from the rest of the machine.
	Abbott teaches a machine for reducing overweight of products (c. 1, l. 15-63) comprising at least a conveying assembly (B) and a processing assembly (C), wherein the processing assembly includes a weighing assembly (C, 110, 120; see c. 5, l. 70-c. 11, l. 69) for weighing the product and the weighing assembly comprises at least one scale (120) operatively resting on a ground surface (140 supports the weighing assembly C on the ground; c. 6, l. 32-39 and figure 4) via at least one vibration-dampening assembly (275; c. 10, l. 7-23), and wherein said scale is operatively isolated from the rest of the machine (c. 10, l. 7-23).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the weighing assembly of Lueger to include the scale of Abbott having a vibration dampening assembly which isolates the scale in order to provide an increased accuracy in determining the weight of the product on the scale by eliminating sensor noise due to machine vibration.

Claim 6, 8, 9, 13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lueger in view of Martin et al. (US 2003/0150688).
Claim 6:
	Lueger teaches the machine described above but does not explicitly teach that the processing assembly comprises at least one rotating carrousel having pockets for receiving a plurality of mint products to be processed.
	Martin teaches a machine for handling and sorting coins (abstract) comprising a processing assembly having at least one rotating carrousel (1808, 1814, 1801, 1838, 1844; figures 17-20) having pockets (spaces between 1704) for receiving a plurality of mint products to be processed (figure 17 showing a plurality of coins in the space).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the rotating carrousel of Martin to the machine of Lueger in order to provide a means by which the coins can be singulated and delivered to the evaluating assembly to be discriminated (Martin, figures 17 and 22).
Claim 8:
	Lueger teaches the machine described above but does not explicitly teach that the manipulating assembly comprises at least one articulated arm.
	Martin teaches a machine for handling and sorting coins (abstract) comprising a processing assembly, wherein the processing assembly comprises a manipulating assembly (1808, 1814, 1801, 1838, 1844; figures 17-20) for manipulating the coins to be processed, and wherein the manipulating assembly comprises at least one articulating arm (1704a-d pivoting about central axis, figures 17-20).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the arm of Martin to the machine of Lueger in order to provide a means by which the coins can be singulated and delivered to the evaluating assembly to be discriminated (Martin, figures 17 and 22).
Claim 9:
	Lueger teaches the machine described above but does not explicitly teach that the manipulating assembly comprises a centering assembly for centering each mint product to be processed with respect a corresponding reference point.
	Martin teaches a machine for handling and sorting coins (abstract) comprising a processing assembly (54, 56, 58, 62, 64), wherein the processing assembly comprises a manipulating assembly (54; figures 17-20) for manipulating the coins to be processed, and wherein the manipulating assembly comprises a centering assembly (56) for centering each mint product to be processed with respect a corresponding reference point (58, sensor).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the centering assembly of Martin to the machine of Lueger in order to provide a means by which the coins can be singulated and delivered to the evaluating assembly (58) to be discriminated.
Claim 13:
	Lueger teaches the machine described above but does not explicitly teach that the processing assembly comprises a scanning assembly for scanning the mint product to be processed, and for generating a corresponding profile thereof.
	Martin teaches a machine for handling and sorting coins (abstract) comprising a processing assembly (54, 56, 58, 62, 64), wherein the processing assembly comprises a scanning assembly (58) for scanning the mint product to be processed, and for generating a corresponding profile thereof (figures 10A and 10B).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the scanning assembly of Martin to the machine of Lueger in order to provide a means by which the coins can be evaluated and discriminated according to additional features of the coin other than weight alone (Martin, paras. [0173]-[0185]).
Claim 16:
	Lueger teaches the machine described above but does not explicitly teach that the processing assembly comprises a computing assembly for receiving and computing data associated with the mint products, and for adjusting parameters of the machine according to said data.
	Martin teaches a machine for handling and sorting coins (abstract) comprising a processing assembly (54, 56, 58, 62, 64), wherein that the processing assembly comprises a computing assembly for receiving and computing data associated with the mint products, and for adjusting parameters of the machine according to said data (para. [0261]; computer configured to detect changes and adjust).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the computing assembly of Martin to the machine of Lueger in order to provide a means by which the data associated with the coins can be monitored and adjusted for environmental effects and machining conditions (Martin, para. [0261]).
Allowable Subject Matter
Claim 19, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art teaches the various aspects of claims 1-16 addressed above, the prior art does not explicitly teach the combined elements of all of claims 1-16 in combination with the recitation that each articulated arm is configured for manipulating a given mint product to be processed to and from a corresponding carrousel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726